CRICHTON, J.,
additionally concurs and assigns reasons.'
|U agree with the majority opinion in this matter in all respects. I write separately to emphasize that the court of appeal, by creating a legal duty not imposed by the legislature, rendered meaningless the unambiguous language of La. Mineral Code art. 122. Courts should take care not to go beyond the plain meaning of provisions of the Code where those meanings are clear and unambiguous and do not lead to absurd consequences. La. C.C. art. 9.